     Case 2:21-cv-01336-RFB-BNW Document 3 Filed 07/20/21 Page 1 of 2



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     BRICK P. HOUSTON,                                   Case No. 2:21-cv-01336-RFB-BNW
4                                            Plaintiff,                    ORDER
5            v.
6     SENIOR RUIZ, et al.,
7                                        Defendants.
8
9    I.     DISCUSSION

10          On July 14, 2021, Plaintiff submitted a civil rights Complaint under 42 U.S.C. §

11   1983 and an Application to Proceed in District Court Without Prepaying Fees or Costs by

12   an individual who has been released from the custody of the Nevada Department of

13   Corrections. (ECF Nos. 1-1, 1). Plaintiffs' Application is incomplete and not on this

14   Court's approved form.

15          Accordingly, the Court denies Plaintiff's Application (ECF No. 1) without prejudice

16   and directs Plaintiff to file an application to proceed in forma pauperis by a non-inmate on

17   or before August 25, 2021 or pay the full filing fee of $402. The Court will retain Plaintiff’s

18   civil rights complaint (ECF No. 1-1) but will not file it until the matter of the payment of the

19   filing fee is resolved.

20   II.    CONCLUSION

21          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send

22   Plaintiff the approved form application to proceed in forma pauperis by a non-inmate, as

23   well as the document entitled information and instructions for filing an in forma pauperis

24   application.

25          IT IS FURTHER ORDERED that on or before August 25, 2021, Plaintiff shall either

26   file a fully complete application to proceed in forma pauperis by a non-inmate or pay the

27   full filing fee of $402.

28          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
     Case 2:21-cv-01336-RFB-BNW Document 3 Filed 07/20/21 Page 2 of 2



1
     this case will be subject to dismissal without prejudice for Plaintiff to file a new case with
2
     the Court when Plaintiff is either able to file a fully complete application to proceed in
3
     forma pauperis by a non-inmate or pays the full $402 filing fee.
4
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the Complaint
5
     (ECF No. 1-1) but shall not file it at this time.
6
                   7-20-2021
            DATED: ________________
7
8                                                __________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
